IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 659 MAL 2021
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Unpublished
              v.                             :   Memorandum and Order of the
                                             :   Superior Court at No. 1368 EDA
                                             :   2020 entered on September 15,
JOHN TAYLOR HOVATTER,                        :   2021, affirming the Judgment of
                                             :   Sentence of the Bucks County Court
                    Petitioner               :   of Common Pleas at No. CP-09-CR-
                                             :   0003051-2019 entered on June 9,
                                                 2019


                                      ORDER



PER CURIAM                                             DECIDED: December 1, 2022

      AND NOW, this 1st day of December, 2022, the Petition for Allowance of Appeal

is GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED

to the Superior Court for further proceedings consistent with Commonwealth v. Thorne,

___ A.3d ___, 2022 WL 2231821 (Pa. filed June 22, 2022).